We commend the action of the trial court in so amending the verdict, — with the consent of and in the presence of the jury, — as to relieve same of ambiguity. If all trial courts would carefully scrutinize verdicts of juries before accepting same and discharging the jury, in order to see if such verdict be responsive and in proper form, it would be *Page 160 
likely to obviate necessity for reversal of cases. We think appellant wholly without ground of complaint at such procedure.
We also commend the trial court for that he selected that one of the three counts in the indictment herein which must have seemed to him to be most strongly supported by the testimony, upon which count alone the case was submitted to the jury. We fail to see what possible ground of complaint appellant has at such action. If appellant thought the testimony supported the theory that deceased came to her death in one of the ways charged in the other two counts, he did not make known to the trial court his desire that the charge instruct the jury to acquit appellant under the count submitted, if death was inflicted as charged in either of the other two counts.
The State having laid a good predicate for so doing, the Court properly admitted in evidence appellant's written confession. When the defense by testimony raised the issue as to the voluntary character of the confession, the court, below properly submitted the issue to the jury, instructing them to disregard the confession if they found it was not voluntary, or if they had a reasonable doubt thereof. We do not believe any of appellant's contentions are sustained.
The motion for rehearing will be overruled.
Overruled.